Citation Nr: 1506242	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-00 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable rating for the residuals of a left thumb laceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1978 to December 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In October 2014, a central office hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Additional evidence, VA treatment records, was received with a waiver of RO consideration during the October 2014 Board hearing.  See 38 C.F.R. § 20.1304.

At the October 2014 Board hearing, the Veteran claimed his service-connected left thumb disability had caused a left wrist disability.  The issue of service connection for a left wrist disability secondary to the Veteran's service-connected left thumb disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

During the period on appeal, the Veteran's service-connected residuals of a left thumb laceration has been manifested by a superficial thumb scar measuring less than 929 square centimeters that has not been painful or unstable.


CONCLUSION OF LAW

The criteria for a compensable rating for the residuals of a left thumb laceration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in June 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The June 2010 letter complied with these notice requirements.

The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").
 
Regarding VA's duty to assist, the Veteran's VA treatment records have been secured; there's no indication relevant treatment records are outstanding.  VA examinations were performed in connection with his claim in August 2010 and February 2012.  The Board finds the examination reports adequate for adjudication purposes.  The examiners obtained a reported history from the Veteran and conducted thorough examinations.  As such, the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the October 2014 Board hearing, the undersigned asked questions of the Veteran and his representative to ascertain the nature of the Veteran's thumb disability.  His testimony reflects knowledge of the elements necessary to substantiate his claim, generally an increase in severity.  He submitted VA treatment records documenting thumb treatment at the hearing; he did not indicate any relevant records were not associated with the claims file.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met. Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis
	
The Veteran seeks compensable ratings for his service-connected residuals of a left thumb laceration.

The RO has rated the Veteran's service-connected residuals of a left thumb laceration under the provisions of Diagnostic Code 7805 for scars during the period on appeal. 

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a claim for increase, when it is factually ascertainable that an increase in disability had occurred within that period.  

Scars are rated under Diagnostic Codes 7800-7805.  Diagnostic Code 7800 provides that compensation is warranted for scars affecting the head, face or neck that are associated with one or more characteristics of disfigurement.  Diagnostic Code 7801 provides that deep and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck and that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 40 percent rating, a deep and nonlinear scar covering an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating; a deep and nonlinear scar covering an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating; and a deep and nonlinear scar covering an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  Note (1): A deep scar is one associated with underlying soft tissue damage.  Under Diagnostic Code 7802, superficial and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7804 provides that one or two unstable or painful scars warrant a 10 percent evaluation, three or four such scars warrant a 20 percent evaluation, and five or more such scars warrant a 30 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DC's 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  Under Diagnostic Code 7805, any other scars, including linear scars, are to rated based on any disabling effect(s) under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7800-7805 (effective October 23, 2008).  Under Diagnostic Code 5228 for limitation of motion of the thumb, a non-compensable rating is warranted for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted when the gap is one to two inches (2.5 to 5.1 cm) and 20 percent when the gap is more than two inches (5.1 cm).  38 C.F.R. § 4.71a, Diagnostic Code 5228.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran filed a claim for entitlement to a compensable rating for his service-connected residuals of a left thumb laceration in June 2010.   

A June 2010 VA treatment note indicates the Veteran reported left wrist pain and swelling after playing volleyball.  He reported mild burning to the thumb when the hand is swollen.  He was assessed with left hand/wrist tendonitis from overuse and was prescribed a wrist splint.  

The Veteran was provided a VA hand and scar examination in August 2010.  He reported increasing pain radiating from his left thumb up his left wrist.  He reported it had increased in severity in the prior 3 to 6 months.  He was wearing a splint on his left wrist.  He was not working at the time of the examination.  

On examination, he complained of pain with resisted extension of the thumb.  There was no pain on adduction of the thumb.  He had full range of motion of the thumb, passively and actively against resistance.  He reported pain on activity.  He also had good strength with resisted flexion and extension, but there was some "cogwheeling" during these movements.  He reported diminished sensation in the distal half of the thumb.  However, light touch and pinprick were both intact in the entire thumb.  He was able to touch the thumb with his fingers with coaching.  Grip strength measured 57 pounds on the right and 35 pounds on the left.  The scar over the dorsal left thumb was nearly invisible, but looked to be about 2 cm long and very well-healed.  There was no keloid, retraction, or pigment changes.  It was freely movable with no apparent tenderness.  An X-ray of the left hand showed bone density was normal.  There was no joint space narrowing, marginal osteophytes, or articular erosions.  There was also no soft-tissue calcifications.  The examiner diagnosed extensor tendinitis of the left thumb, and a well-healed, 2 cm-long scar over the left thumb without residuals.  The examiner opined that the tendinitis was less likely than not related to the service-connected laceration because of the amount of time between service, when the injury occurred, and the onset of the tendinitis.  The examiner noted that the Veteran's subjective complaints of diminished sensation did not match the objective findings of intact sensation.  

In his December 2011 substantive appeal, the Veteran asserted the medical evidence of record did not reflect the severity of his left thumb disability.

The Veteran was afforded VA scar and hand examinations with a single examiner in February 2012.  On hand and finger examination, a laceration of the left thumb was diagnosed.  He reported left hand and thumb problems during sports activities.  The examiner noted he was wearing a wrist splint without thumb immobilization and he reported pain radiating from the first metacarpal joint area to the wrist.  He did not report flare-ups impact the function of his hand.  The examiner noted there was no limitation of motion or evidence of painful motion of the thumb on initial range of motion testing.  There was no gap between the thumb pad and the fingers.  There was no objective evidence of painful motion.  He was able to perform repetitive-use testing with 3 repetitions.  Regarding his ability to oppose thumb, there was a gap of less than 1 inch between the left thumb pad and the fingers after repetitive testing.  The examiner indicated there was not left thumb functional loss or functional impairment.  She noted he did not have tenderness or pain to palpation of his left hand joints or thumb.  His left hand grip strength was 4/5, which was described as active movement against some resistance.  There was no ankylosis of the left thumb.  She indicated the Veteran had a scar, but that it was not painful and/or unstable.  She noted the Veteran constantly uses a brace.  The examiner noted that X-ray had been performed, were reviewed, and were not abnormal.  The examiner found the Veteran's thumb disability did not impact his ability to work.  The examiner found that the Veteran's subjective complaints were not supported by the objective findings and noted the Veteran's service-connected injury was in the area of the distal interphalangeal (DIP) joint of the thumb, and his complaints were localized to the proximal interphalangeal (PIP) joint through the wrist.  

On scar examination, a scar to the left thumb was diagnosed.  The linear scar measured .5 cm in length.  The examiner found the scar does not result in a limitation of function.  She noted there was also no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the scar.  She also found the scar did not impact the Veteran's ability to work.  She noted there was no apparent residuals of the scar.  

In a February 2013 appellate brief, the Veteran's representative indicated he reported his left thumb stings in the winter months.  He also reported pain radiates from his thumb to his wrist 10 to 15 hours a day.  The representative argued a higher evaluation was warranted on the basis of functional loss pursuant to Deluca.  The representative also requested that the Veteran's thumb disability be given extraschedular consideration pursuant to 38 C.F.R. § 3.321(b).

As noted, the Veteran submitted VA treatment records dating from between July 2013 and September 2014 with a waiver of RO consideration at the October 2014 Board hearing.  He was referred for physical therapy after reporting left thumb pain that had been increasing in severity in July 2013.  A July 2013 VA physical therapy note indicates the Veteran reported left thumb pain that had been increasing in severity during the prior 5 years.  He felt the pain while using the floor buffing machine at work and during recreational activities.  He informed the physical therapist he injured his thumb in service and indicated the current pain might be related.  He reported his wrist brace was helping a little bit.  He rated the pain as between 7 and 8 out of 10 at its worst, and a 4 out of 10 at its best.  There was minimal synovial edema to the radial side of the left thumb with discomfort to palpation.  He was able to make a complete fist and extend all of the digits to neutral.  His left thumb range of motion was within functional limits.  Strength tests of the Veteran's left grip, lateral pinch, 3 jaw chuck pinch, and tip to tip pinch were below normal.  The physical therapist noted a definitive diagnosis was not reached.  The physical therapist also noted it was hard to tell if the Veteran was giving his best effort during strength testing, finding the results were low for him because he regularly uses a floor buffer in his job.  The examiner noted there was minimal synovial edema at the left thumb metacarpophalangeal joint (MCP) joint with tenderness, but that testing did not reveal tendonitis of the thumb.  The examiner treated the Veteran's thumb disability as if it was De Quervain's tenosynovitis.  A thumb brace was provided.

A July 2014 VA primary care note shows the Veteran reported left thumb pain that was worse when he was working.  His range of motion was intact, but there was pain against flexion. 

An August 2014 physical therapy note indicates the Veteran continued to complain of left thumb pain.  He received a cortisone injection to the left carpometacarpal joint (CMC) joint.    

An August 2014 plastic surgery note indicates the Veteran complained of left thumb and wrist pain.  The physician noted definite laxity of the left thumb CMC joint with grinding, but no crepitus.  There was no instability.  An X-ray showed normal bone density and alignment; no joint space narrowing, marginal osteophytes or articulate erosions; and no significant changes from the August 2010 X-rays.  The examiner noted "no major change and very mild change at thumb base" and reported "clinically this is early left thumb CMC arthritis."  

At the October 2014 Board hearing, the Veteran testified his employment responsibilities, including buffering floors and driving, cause left thumb pain.  He reported his thumb also swelled when it was painful.  

Based on the evidence, the Board concludes that the preponderance of the evidence is against a finding that a compensable rating for the Veteran's residuals of a left thumb laceration is warranted.  

Regarding the left thumb scar, the VA examination reports and treatment records, overall, do not show that the Veteran's residuals of a left thumb laceration is a burn scar; a scar of the head, face or neck; a deep and nonlinear scar covering an area or areas of 6 square inches (39 sq. cm.); or a superficial scar covering an area or areas of 144 square inches (929 sq. cm.).  On August 2010 VA examination, his left thumb scar was noted to be nearly invisible, but about 2 cm. long and very well-healed.  It was freely movable, and there was no apparent tenderness or residuals.  On February 2012 VA examination, his left thumb scar measured .5cm. in length.  The examiner found the scar did not result in a limitation of function.  She noted there was also no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the scar.  She also found the scar did not impact the Veteran's ability to work.  She noted there was no apparent residual of the scar.  The Veteran has not asserted and the examination findings do not show that the left thumb scar itself has been painful or unstable during the period on appeal.  As such, the medical evidence also does not show that the scar has painful or unstable or that there was a disabling effect not considered under the scar rating criteria.  The February 2012 examiner noted there was no limitation of motion or evidence of painful motion of the thumb on initial range of motion testing.  Regarding his ability to oppose thumb, there was a gap of less than 1 inch between the left thumb pad and the fingers after repetitive testing.  The examiner did not relate the limitation of motion to the service-connected laceration, but as noted, under Diagnostic Code 5228 for limitation of motion of the thumb, a non-compensable rating is warranted for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Therefore, even if the limitation of motion was related the scar, it would not warrant a compensable rating.  As such, a compensable rating under the scar criteria is not warranted.

The Board has considered the Veteran's and his representative's general assertions that his left thumb scar has caused disabling effects not considered under the scar criteria that should be separately rated pursuant to Diagnostic Code 7805.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the etiology of his separately diagnosed thumb disorders.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  As such, a separate evaluation is not warranted, but the Board notes it has referred a claim for secondary service connection for a left wrist disability in the Introduction.

Regarding any separate residuals of the service-connected laceration, the Veteran was separately diagnosed with tendinitis and arthritis of the left thumb (although the latter was not confirmed by X-ray findings), but his treatment records and examination reports do not relate any separate residuals to the service-connected laceration.  The August 2010 examiner diagnosed extensor tendinitis, but specifically opined that it was not related to the service-connected laceration.  In addition, the Board notes that for VA compensation purposes, arthritis must be confirmed by X-ray findings.  However, the X-ray reports of record do not show arthritis.

Significantly, the two VA examiners who were specifically asked to address the residuals of the service-connected left thumb laceration both concluded that there were no residuals of the well-healed, 2 cm-long scar over the left thumb.  The 2010 examiner noted "without residuals' and the 2012 examiner found that there were no apparent residuals of the scar.  Specifically, the 2012 examiner concluded that the scar does not result in a limitation of function; that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the scar; and that the scar did not impact the Veteran's ability to work.  As such, a compensable rating is not warranted for any separate residuals of the service-connected laceration.

The Board also recognizes the Veteran's assertions that the severity of his laceration residuals warrants an increased rating.  As noted above, while a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder. Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  Although he is competent to report symptoms of thumb problems, his reports are not credible, as they are inconsistent with the contemporaneous medical evidence of record.  For example, the 2010 VA examiner noted that the Veteran's subjective complaints of diminished sensation did not match the objective findings of intact sensation.  In addition, the 2012 examiner found that the Veteran's subjective complaints were not supported by the objective findings and noted the Veteran's service-connected injury was in the area of the distal interphalangeal (DIP) joint of the thumb, and his complaints were localized to the proximal interphalangeal (PIP) joint through the wrist.  In addition, the August 2014 left thumb assessor noted that "a definitive dx [diagnosis] not reached.  Hard to tell if patient was giving his best effort during MMT (manual muscle testing), and grip and pinch testing."

Therefore, as the Veteran's statements as to the severity of his left thumb have been deemed by medical providers to be inconsistent with the contemporaneous medical evidence of record, they are not credible and are therefore afforded no probative value.  The Board has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's residuals of a left thumb laceration more nearly approximates the criteria for a compensable rating for an unstable or painful scar or for any separate residuals.  Staged ratings are therefore not warranted.  

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's service-connected residuals of a left thumb laceration under 38 C.F.R. § 3.321(b), as argued by the Veteran's representative.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In Thun, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  Comparing the Veteran's residuals of left thumb laceration to the applicable criteria, the Board finds that the degree of disability that was shown is encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's service-connected residuals of a left thumb laceration is manifested by a scar that is not painful or unstable.  Such symptomatology (and effects on daily living) is contemplated by the rating criteria and does not present an exceptional disability picture.  As noted, the 2010 and 2012 VA examiners specifically found the scar does not result in a limitation of function.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of his service-connected residuals of a left thumb laceration is not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111.  

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to his left thumb laceration residuals.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran reported his employment duties caused left thumb pain during the October 2014 Board hearing, but, in so doing, indicated he was employed.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a compensable rating for residuals of a left thumb laceration is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


